Citation Nr: 9932679	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left-sided and 
right-sided hearing loss.

2.  Entitlement to an increased evaluation for low back 
syndrome, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  He served in Vietnam and his decorations include the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for hearing loss and an evaluation in excess of 10 
percent disabling was denied for low back syndrome with 
traumatic degenerative arthritis.  

This claim also comes before the Board from an October 1997 
decision of the St. Petersburg RO, in which service 
connection was denied for PTSD.  By that same rating action, 
an increased evaluation of 20 percent disabling was granted 
for low back syndrome.  The veteran has indicated his 
continued disagreement with the assigned evaluation.  

The claim for service connection for PTSD is the subject of a 
Remand which immediately follows the decisions herein.  


FINDINGS OF FACT

1.  The record does not include evidence of an etiological 
link, or nexus, between the currently manifested left-sided 
hearing loss and the veteran's period of active service, to 
include exposure to noise from gun and artillery fire 
therein.

2.  The record does not demonstrate that the veteran's pre-
existing right-sided hearing loss worsened in severity during 
the period of active service; nor does the evidence suggest 
that the pre-existing hearing loss was aggravated by exposure 
to noise from gun and artillery fire therein.  

3.  Low back syndrome with traumatic degenerative arthritis 
is currently manifested by subjective complaints of pain and 
objective findings of 70 degrees of forward flexion and 20 
degrees of backward extension, with no evidence of marked 
limitation of forward bending, loss of lateral motion, 
listing of the spine, positive Goldthwaite's sign, or 
abnormal mobility attributable to lumbar strain.  


CONCLUSIONS OF LAW

1.  The claims for service connection for left-sided and 
right-sided hearing loss are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 
(1999).  

2.  An evaluation in excess of 20 percent disabling is denied 
for low back syndrome.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.71, Diagnostic Code 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hearing loss

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  For certain 
disabilities, including hearing loss, service connection may 
be warranted if the disability was manifested to a 
compensable degree within one year following the veteran's 
discharge from active service, based on application of the 
provisions pertaining to service connection on a presumptive 
basis, which are found in 38 C.F.R. § 3.309 (1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (1999).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, as set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

Left-sided hearing loss

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for left-sided hearing loss.  
The June 1970 induction examination report shows that 
auditory thresholds on the left side were within normal 
limits, and on separation examination in June 1973 his 
hearing was evaluated as 15/15 for spoken voice on the left 
side.  There is no record of in-service treatment, 
complaints, or diagnosis of a left-sided hearing impairment 
or disability.  On post-service VA examination in May 1974, 
the examiner indicated that no hearing loss was noted.  

Actual findings of a hearing impairment in the left ear are 
not shown until 1996, at which time VA auditory examinations 
revealed a mild to moderate sensorineural hearing loss at 
frequencies of 1500-4000 Hz.  In a January 1996 VA treatment 
record, it was noted that the veteran had a high frequency 
sensorineural hearing loss in both ears consistent with a 
history of noise exposure.  On VA examination for 
compensation and pension purposes in March 1996, the veteran 
gave a history of 3 years of unprotected noise exposure to 
tanks, artillery, blasts, and aircraft noise while in the 
military; however, it was also noted that post-service noise 
exposure included an extensive history of hunting and 
intermittent employment in construction work, where he also 
did not have hearing protection.  

Thus, the evidence demonstrates significant post-service 
noise exposure, and the veteran has not presented any 
evidence, to include a medical opinion, which indicates that 
the current left-sided hearing impairment was caused by in-
service exposure to noise from guns and artillery fire.  
Furthermore, as there is no evidence of ongoing and 
continuing treatment for a left sided hearing disability 
between 1973 and the 1996 diagnosis of left-sided hearing 
impairment, the available medical evidence does not suggest 
such a relationship.  

The veteran contends that his current left-sided hearing loss 
had its inception during his period of military service.  
However, as a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of an evidentiary 
link, or nexus, between the currently manifested left-sided 
hearing loss and his period of active military service, to 
include exposure to noise from gun and artillery fire 
therein.  As the requirements for a well grounded claim have 
not been satisfied, the claim for service connection for 
left-sided hearing loss must be denied.  

Right-sided hearing loss

The June 1970 induction examination report indicates that a 
hearing loss disability was present in the right ear at the 
time of induction, as the puretone threshold in that ear was 
recorded as 40 decibels (dB) at a frequency of 4000 Hertz 
(Hz).  On separation examination in June 1973, hearing was 
recorded as 15/15 for spoken voice in both ears.  On VA 
examination in May 1974, within one year following the 
veteran's active duty discharge, the examiner indicated that 
no hearing loss was noted.  Following the veteran's discharge 
from active duty in 1973, there is no record of treatment for 
right-sided hearing loss until 1996, at which time the 
veteran was assessed with high frequency sensorineural 
hearing loss in both ears on VA evaluation.  

Thus, there is no record of treatment for right-sided hearing 
loss for more than 20 years following the veteran's active 
duty discharge.  As a result, the evidence does not suggest 
that the pre-existing right sided hearing loss worsened in 
severity or that there was an increase in the hearing loss 
disability during the period of active service.  Therefore, 
the veteran has not presented any medical evidence, to 
include a medical opinion, which suggests that such 
aggravation of a right-sided hearing loss occurred during his 
active military duty.  

While the Board may accept lay evidence to the effect that 
the veteran was exposed to acoustic trauma in the form of 
noise from guns and artillery fire, as a layman the appellant 
is not competent to offer opinions on medical causation or 
diagnosis and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the veteran has contended that 
his right-sided hearing loss increased in severity as a 
result of in-service exposure to noise from guns and 
artillery fire, this contention is not supported by a medical 
opinion or other objective documentation.  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence which is 
sufficient to establish that there was an increase in his 
right-sided hearing loss disability during his period of 
active military service.  As the evidence does not 
demonstrate evidence of in-service aggravation of the pre-
existing disability, the requirements for a well-grounded 
claim have not been satisfied.  Accordingly, the claim for 
service connection for right-sided hearing loss must be 
denied.  


Increased evaluation for low back syndrome

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed and that the 
duty to assist the veteran has been satisfied.




Medical Evidence

Service medical records are positive for complaints of lumbar 
strain with an impression of muscle strain.  

On VA examination in May 1974, the veteran complained of 
intermittent low back pain after bending or lifting and 
objective findings included mild low back pain without 
limitation of motion.  A diagnosis of history of low back 
syndrome, unknown cause, was given.  Lumbar spine x-rays 
revealed findings of ununited secondary apophysis of the 
superior aspect of the body of L5 which was felt to represent 
a limbus vertebra.  

In July 1974, service connection was granted for low back 
syndrome with assignment of a noncompensable evaluation under 
Diagnostic Code 5295.  In August 1977, an increased 
evaluation of 10 percent was granted for the low back 
disability under Diagnostic Code 5295.  

On VA spine examination in December 1995, the veteran gave a 
history of chronic low back pain since the early 1970's.  
According to the veteran, while in the military in 1972 he 
sustained a fall in which he fractured vertebra at L3, L4, 
and L5, at which time he was hospitalized for 3 weeks while 
undergoing physical therapy.  He described current back pain 
which worsened on standing, walking, or exertion.  Spine 
examination revealed normal forward flexion of 70 degrees, 
backward extension of 15 degrees, normal lateral flexion of 
20 degrees, and normal rotation of 25 degrees.  It was noted 
that lumbosacral spine x-rays, taken in October 1995, 
revealed extensive degenerative disc disease.  In addition, 
x-ray of the sacroiliac joints revealed a transitional 
vertebra in the sacroiliac position.  A diagnosis of severe 
post-traumatic degenerative arthritis, involving the lumbar 
spine and left ankle, was given.  

VA outpatient treatment records, dated in 1995 and 1996, show 
that the veteran was followed for complaints of continuing 
low back pain, with diagnoses of chronic pain syndrome, 
chronic low back pain, and degenerative joint disease of the 
lumbar spine.  Findings included a limping gait, tenderness 
in the L5-S1 midline, straight leg raising on the left from 
zero to 45 degrees, and lower extremity weakness.  While 
hospitalized by VA between January 30, 1996, and February 16, 
1996, the veteran underwent pain therapy for diagnoses which 
included chronic low back pain and degenerative joint disease 
of the lumbar spine with spondylolisthesis.  An outpatient 
treatment record, dated June 1996, shows complaints of severe 
low back pain, occasional shooting pain down the right lower 
extremity, and bilateral lower extremity weakness.  The 
report of a June 1996 MRI shows an impression of degenerative 
changes at L4-5 and L5-S1 without marked canal stenosis.  In 
statements on appeal, the veteran complained of constant 
muscle spasm in the low back.  

In July 1996, an evaluation in excess of 10 percent disabling 
was denied for low back syndrome with traumatic degenerative 
arthritis.  

On VA spine examination in April 1997, the veteran gave a 
history of multiple trigger point injections to his back and 
use of a TENS unit with mild relief of symptoms.  
Neurological examination was intact, there was adequate 
strength in the lower extremities, and deep tendon reflexes 
were 2+ throughout on sensory examination.  There was 
decreased range of motion in the lumbar spine, and forward 
flexion was to 70 degrees with subjective discomfort, 
backward extension was to 20 degrees, right lateral flexion 
was 60 degrees, and left lateral flexion was 70 degrees.  
Straight leg raising test was negative, and ankle jerk and 
patellar jerk reflexes were normal.  

On addendum to the examination report, diagnoses included 
chronic low back pain syndrome, mechanical in etiology.  It 
was noted that there was a remote history of a hairline 
fracture currently with degenerative changes throughout the 
lumbar spine.  The examiner indicated that the veteran was 
unable to withstand prolonged periods of standing or walking, 
and gait mechanics were abnormal secondary to left previous 
ankle injury with severely decreased range of motion.  

VA outpatient treatment records, dated in 1997, show that the 
veteran continued to be followed for complaints of chronic 
back pain.  

In June 1997, an increased evaluation of 20 percent disabling 
was granted for the service-connected low back syndrome with 
traumatic degenerative arthritis.  In addition, entitlement 
to nonservice-connected pension was granted.  

In January 1998, the veteran was afforded a personal hearing 
before a local officer sitting at the St. Petersburg RO.  He 
described current back symptoms of a "real dull pain all the 
time," in addition to a sharp pain when he turns the wrong 
way or picks up something too heavy.  He testified that since 
1975 or 1978 he had been wearing a corset which was issued by 
his physician.  He stated that he had gone through the VA 
pain clinic and there was nothing that they could do except 
keep him on muscle relaxers or pain pills, which he took to 
get through the day.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, (1999) 
and DeLuca. 

The veteran's service-connected low back syndrome with 
traumatic degenerative arthritis is currently evaluated as 20 
percent disabling under Diagnostic Code 5295, which pertains 
to evaluation of lumbosacral strain.  Diagnostic Code 5295 
provides that where the objective evidence shows muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position, an evaluation of 20 
percent disabling is appropriate.  An evaluation of 40 
percent disabling is warranted where the lumbosacral strain 
is shown to be severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Having reviewed the evidence, the Board has concluded that 
the objective evidence does not support the assignment of an 
evaluation in excess of 20 percent disabling for the 
veteran's low back disability as manifested at the present 
time.  Specifically,  neither the VA examination reports nor 
the recent outpatient treatment records show that low back 
syndrome is currently productive of listing of the whole 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion, or narrowing or 
irregularity of joint space attributable to the service-
connected low back disability.  

As such, the evidence does not indicate that the 
symptomatology currently associated with the veteran's low 
back syndrome is manifested to the severe degree which is 
contemplated for an evaluation in excess of 20 percent 
disabling under Diagnostic Code 5295.  Furthermore, the Board 
is also of the opinion that the evidence does not demonstrate 
the manifestation of severe limitation of motion of the 
lumbar spine, such that an evaluation in excess of 20 percent 
disabling would be warranted on the basis of the diagnosis of 
traumatic degenerative arthritis in the lumbar spine.  See 
Diagnostic Codes 5010, 5292, 38 C.F.R. § 4.71(a) (1999).  

In making this determination, the Board has considered the 
propriety of assigning an increased evaluation on the basis 
of functional loss due to objective evidence of pain.  
However, objective evidence of pain is specifically 
incorporated in the rating criteria provided by Diagnostic 
Code 5295, and therefore, the extent of functional loss due 
to pain is an inherent consideration in evaluation of a 
disability under that code, and an additional evaluation for 
functional loss or pain would not be appropriate under 
38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  

The Board notes that while the evidence demonstrates 
significant pathology associated with degenerative disc 
disease in the lumbar spine, the symptomatology associated 
with nonservice-connected disorders is not for consideration 
in evaluation of the severity of a service-connected 
disability.  Likewise, the veteran has alluded to a history 
of fracturing several lumbar vertebra during his active 
service, however, consideration of the instant claim under 
the criteria pertaining to residuals of vertebra fracture 
would be inappropriate as service-connection has not been 
established therefor.

In the written brief presentation, dated October 26, 1999, 
the veteran's representative argued that separate ratings are 
warranted for the service-connected low back syndrome with 
traumatic degenerative arthritis.  In support of this 
argument, reference was made to the holding of the United 
States Court of Appeals for Veterans Claims (Court) in 
Esteban v. Brown, 6 Vet.App.259 (1994), to the effect that 
separate ratings are warranted for separate and distinct 
manifestations of the same disability.  In this case, 
however, the Board finds that separate evaluations are not 
warranted as the criteria for evaluation of traumatic 
arthritis (Diagnostic Code 5010) and for lumbosacral strain 
(Diagnostic Code 5295) are each predicated on objective 
findings such as pain, limitation of motion, and evidence of 
arthritic changes.  The symptomatology in these codes are 
duplicative of one another, and therefore, separate 
evaluations would be in direct opposition to the Court's 
holding in Esteban as well as the anti-pyramiding provisions 
of 38 C.F.R. § 4.14 (1999).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  The Board has also considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

As well grounded claims have not been presented, service 
connection is denied for left-sided and right-sided hearing 
loss.

An evaluation in excess of 20 percent disabling is denied for 
low back syndrome with traumatic degenerative arthritis.  
REMAND

The veteran claims that service connection is warranted for 
PTSD.  VA has a duty to assist the veteran in the development 
of facts which are pertinent to a well grounded claim.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  Having reviewed 
the evidence of record, the Board has concluded that further 
evidentiary development must be conducted prior to 
adjudication of this claim.  

The record indicates that the RO attempted to verify the 
traumatic in-service stressors as claimed by the veteran by 
requesting a report from the United States Armed Services 
Center for Research of Unit Records (USACRUR) in addition to 
information from the Marine Corps Historical Center.  
However, the veteran's accredited representative has pointed 
out that such verification, to include command chronologies, 
was incorrectly requested for the period of July to December 
1971, at which time the veteran was stationed in North 
Carolina and not Vietnam (see Form NAVMC 118(3), "Record of 
Service").  Although in statements on appeal and in hearing 
testimony the veteran has repeatedly referred to traumatic 
Vietnam events in "September 1971," his service personnel 
records indicate Vietnam service between February 1972 and 
January 1973.  

In the Board's view, stressor verification must be attempted 
using the correct dates of for the veteran's Vietnam service, 
in order to assist him in developing his claim for service 
connection for PTSD.  The record of service shows that his 
primary duty in Vietnam was fire team leader, and he served 
in Co B, BLT 1/4, 3d Mar.Div. (February 1972 to October 1972) 
and Co B, BLT 1/9, 3d Mar.Div. (October 1972 to January 
1973).  On remand, the veteran will have the opportunity to 
submit additional specific information, such as dates, 
locations, and names of individuals involved in the claimed 
traumatic events, which could provide a basis for 
verification by the USACRUR.  Thereafter, USACRUR and the 
Marine Corps Historical Center will be provided with 
information as to the claimed in-service stressors and the 
correct dates and unit assignments for the veteran's Vietnam 
service, so that historical records and other documentation 
may be researched.  

Upon completion of the development/verification regarding the 
claimed stressors, the veteran will be afforded a new VA 
psychiatric examination based on all of the evidence which is 
now available.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to provide, with the assistance 
of his representative, a detailed 
statement containing additional 
information regarding the events claimed 
as "stressors" during his military 
service.  The veteran should be asked to 
provide specific details about the events 
such as dates, places, and names of 
individuals involved in the events which 
could assist the RO in locating any 
existing information.  The veteran should 
be advised that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  He should also be 
advised to submit any verifying 
information he can regarding the claimed 
stressors, such as statements from fellow 
service members and particularly those 
who served in the same unit or "fire 
team" with the veteran.  The veteran 
should be advised that failure to 
cooperate could result in an adverse 
decision.  

2.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all of the claimed stressors 
already reported by the veteran in 
previous statements and to examining 
health care professionals.  This summary 
and copies of all associated documents 
which would facilitate a search, 
including copies of the veteran's service 
personnel records, should be sent to 
USASCRUR at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-2197.  
USASCRUR should be specifically notified 
that any search for records and/or 
stressor verification documentation 
should be based on the dates and unit 
assignments for the veteran's Vietnam 
service which are shown by the service 
personnel records on NAVMC Form 118(3) 
("Record of Service"), to specifically 
include the periods between February 1972 
and January 1973.  USACRUR should be 
requested to search the available records 
and provide any information available 
which might corroborate the veteran's 
alleged stressors.  The USASCRUR report 
should then be associated with the claims 
folder.  

3.  The RO should again contact the 
Archives Section of the Marine Corps 
Historical Center in order to request 
copies of command chronologies for the 
correct dates of service and unit 
assignments for the veteran's tour of 
duty in Vietnam.  

4.  Upon completion of the foregoing, the 
RO must make a determination, based upon 
the complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.  

5.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
schedule the veteran for an examination 
by a VA psychiatrist who has not 
previously examined him, in order to 
determine the nature and extent of any 
currently manifested psychiatric 
disability, and specifically to determine 
whether the veteran suffers from PTSD 
attributable to his Vietnam service.  The 
entire claims folder must be made 
available to and should be reviewed by 
the examiner prior to the examination.  
The examination report should include a 
detailed account of all psychiatric 
pathology found to be present, to include 
the whether or not there is current 
manifestation of PTSD symptomatology.  
The examiner should integrate previous 
psychiatric findings and diagnoses, 
including discussion of the veteran's 
long history of alcohol abuse and the 
effect of such substance abuse, if any, 
upon the development of any psychiatric 
disorder which might be manifested, in 
order to obtain a true picture of the 
nature of the veteran's psychiatric 
status and whether a PTSD diagnosis is 
appropriate.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  All necessary special 
studies and tests, including 
psychological testing, are to be 
accomplished if deemed necessary.  If 
there are no stressors sufficient to 
cause PTSD, or if PTSD is not found, that 
matter should also be specifically set 
forth.  The examiner should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If the requested 
findings and/or opinions cannot be 
provided, the reasons therefor should be 
discussed by the examiner.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examination report does not include the 
requested findings/opinions, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should review the 
veteran's claim, and determine whether 
the claim for service connection for PTSD 
may now be allowed.  If the decision 
remains adverse, the RO should provide 
the veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







